By the Court, Shafter, J.:
This is an action on two bills of exchange for one thousand dollars each, executed on the 23d of July, 1864, and payable in ninety days after date. The bills were drawn by Vega upon his co-defendant, by whom they were duly accepted. The defense set up specially in the answer was, a total failure of consideration.
It appeared at the trial that the consideration of the drafts was a written undertaking by the plaintiff “ to retain and keep on hand for a period of ninety days,” certain munitions of war, of the agreed value of sixty-one thousand seven hundred and ninety-three dollars. Two “ samples ” of each lot, however, were to be and were delivered immediately to the purchaser, Vega. In the event that the purchase money, sixty-one thousand seven hundred and ninety-three dollars, less the amount of the drafts, was not paid at the end of ninety days, Plate was to be considered as discharged from his contract to deliver the bulk, and the drafts were to become forfeit to him as stipulated damages. It appears further that the plaintiff delivered the samples to Vega as agreed, but that he failed “to retain and keep on hand” the residue of the invoice for the prescribed period of ninety days. On the 19th day of August, 1864, the arms, etc., were seized in the hands of the plaintiff by the military authorities of the United States, in whose possession and custody they would seem to have remained ever since. The defendant, Vega, has never returned the samples to the plaintiff, nor does it appear that he was ever requested so to do.
First—It is claimed for the appellant that this state of facts does not support the defense set up in the answer of a total failure of the consideration of the drafts.
The difference between the allegation and the proof does not lie in kind but in quantity or degree, and therefore it may be doubted whether the discrepancy would amount to a variance at common law. But if otherwise, it is manifest that *386the variance is not an available one under our system. (Practice'Act,- Sec. 579.)
But we consider that the failure of consideration was total. The stores delivered were delivered as samples. Not that the sale was by sample, but the delivery was obviously made as a test or remembrancer of the quality or identity of the bulk. The part delivery was not absolute but provisional, and on the failure of Plate to keep and retain the munitions in his hands for the prescribed period, no matter to what cause the failure is to be attributed, the right to collect the notes was gone, and it became the duty of Vega to redeliver the samples to him on demand. He now holds them as depositary.
But the plaintiff undertook to avoid the alleged failure of consideration on the ground that Vega, prior to the seizure of the arms by the Government, and before it had taken any steps in relation to them, told the plaintiff that he could not comply with the contract, and notified him that he gave up the contract altogether, and remarked that the plaintiff would of course be entitled to the payment of the drafts now in suit. This avoidance was testified to by Plate, and his testimony was to some extent corroborated by the silence of Vega, who, though on the stand as a witness on his own behalf, said nothing upon the subject. The question of fact was put fairly to the jury by the Court on the testimony of Plate, for there was no other, bearing in anywise upon the question. The jury found for the defendants.
The verdict cannot be permitted to stand. There, was no conflict in the evidence, the testimony of the plaintiff was corroborated in the manner suggested, and no question is made upon the legal effect of the new matter if proved.
Judgment reversed and new trial ordered.